In an action by plaintiff wife for a separation, defendant pleaded as a defense that he had obtained an Arkansas decree of divorce. Upon the trial defendant contended that he had established a bona fide domicile in Arkansas before the action was instituted, was a domiciliary of such State at all times thereafter and, in addition, that the plaintiff wife had appeared in that action. The trial court found that defendant was never domiciled in Arkansas and that both parties to the action were at all times domiciled in New Tork State. It further found that the purported appearance on behalf of the wife in the Arkansas action was not authorized by her. Judgment in favor of the plaintiff was granted and entered accordingly. Judgment unanimously affirmed, with costs. The determination of the trial court is in accord with the evidence, and the decree of the Arkansas court is not entitled to faith and credit in this State. (Matter of Lindgren, 293 N. Y. 18; Solotoff v. Solotoff, 269 App. Div. 677; Williams v. North Carolina, 325 U. S. 226.) Present — Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ. [See post, p. 939.]